[mfexhibit103001.jpg]
AMENDED AND RESTATED ADMINISTRATIVE SERVICES AGREEMENT This Amended and Restated
Administrative Services Agreement (this “Agreement”) is made as of October 3,
2016, by and among CAREY CREDIT INCOME FUND, a Delaware statutory trust
(hereinafter referred to as the “Master Company”), each of THE COMPANIES LISTED
ON APPENDIX A OF THIS AGREEMENT, each a Delaware statutory trust (each
hereinafter referred to as a “Feeder Company” and collectively with the Master
Company the “Companies”), and CAREY CREDIT ADVISORS, LLC, a Delaware limited
liability company (hereinafter referred to as the “Administrator”). W I T N E S
S E T H: WHEREAS, each of the Companies is an organized, non-diversified
closed-end management investment company that has elected to be treated as a
business development company (a “BDC”) under the Investment Company Act of 1940,
as amended (together with the rules promulgated thereunder, the “1940 Act”);
WHEREAS, the Companies desire to amend and restate a previous Administrative
Services Agreement entered into on February 27, 2015 and amended on August 10,
2015 (the “Previous Agreement”); WHEREAS, each Feeder Company invests all or
substantially all its assets in the Master Company as part of a master/feeder
BDC structure; WHEREAS, each Company desires to retain the Administrator to
provide administrative services to each Company in the manner and on the terms
and conditions hereinafter set forth; and WHEREAS, the Administrator is willing
to provide administrative services to each Company in the manner and on the
terms and conditions hereinafter set forth. NOW, THEREFORE, in consideration of
the premises and the covenants hereinafter contained and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Companies and the Administrator hereby agree as follows: 1.
Duties of the Administrator (a) Engagement of Administrator. Each Company hereby
engages and retains the Administrator to furnish, or arrange for others to
furnish, the administrative services, personnel and facilities described below
for the period and on the terms and conditions set forth in this Agreement. The
Administrator hereby accepts such engagement and retention and agrees during
such period to render, or arrange for the rendering of, such services and to
assume the obligations herein set forth, subject to the reimbursement of costs
and expenses provided for below. The Administrator, and any others with whom the
Administrator subcontracts to provide the services set forth herein, shall for
all purposes herein be deemed to be independent contractors of each Company and
shall, unless otherwise expressly provided or authorized herein, have no
authority to act for or represent a Company in any way or otherwise be deemed
agents of such Company. The Administrator shall be subject to review and
oversight by the board of trustees of each Company (the “Boards”) to assure that
the administrative procedures, operations and programs of each Company are in
the best interests of such Company’s shareholders. (b) Services. The
Administrator shall perform the administrative services necessary for the
operation of each Company, it being expressly understood and agreed that the
Administrator may retain one or more Affiliates to provide some of the services
described below and the Administrator agrees to oversee and



--------------------------------------------------------------------------------



 
[mfexhibit103002.jpg]
supervise the provision of any such services. Without limiting the generality of
the foregoing, the Administrator shall: (i) provide each Company with office
facilities and equipment, and provide clerical, bookkeeping, accounting,
financial reporting, communications with shareholders, proxy administration
services, transfer agency services, corporate recordkeeping services, regulatory
filing reporting services, compliance services, and legal services, and shall
provide all such other services, except investment advisory services, as the
Administrator, subject to review by the Boards, shall from time to time
determine to be necessary or useful to perform its obligations under this
Agreement; (ii) on behalf of each Company, enter into agreements and/or conduct
relations with custodians, depositories, transfer agents, distribution
disbursing agents, the dividend reinvestment plan administrator, shareholder
servicing agents, share repurchase program agents, proxy administrators and
proxy solicitation agents, accountants, auditors, tax consultants, federal and
state tax preparers, tax advisers and experts, investment advisers, compliance
officers, escrow agents, attorneys, underwriters, managing dealer, brokers and
dealers, investment due diligence firms in connection with the offering of
securities, securities rating agencies, loan and credit facility administrators,
investor custody and share transaction clearing platforms, marketing, sales and
advertising materials contractors, public relations firms, investor
communication agents, printers, insurers, banks, independent valuation firms and
third party security pricing services, and such other persons in any such other
capacity deemed to be necessary or desirable by the Administrator and each
Company; (iii) the Administrator is hereby authorized to enter into one or more
sub-administration agreements with other service providers (each a
“Sub-Administrator”) pursuant to which the Administrator may obtain the services
of the Sub-Administrator in fulfilling its responsibilities hereunder. Any such
sub-administration agreements shall be in accordance with the requirements of
the 1940 Act and other applicable federal and state laws and shall contain a
provision requiring the Sub-Administrator to comply with Sections 2 and 3 below
as if it were the Administrator; (iv) make reports to the Boards of its
performance of obligations hereunder; (v) furnish advice and recommendations
with respect to such other aspects of the business and affairs of each Company
as the Administrator reasonably shall determine to be desirable; provided that
nothing herein shall be construed to require the Administrator to, and the
Administrator shall not pursuant to this Agreement, provide any advice or
recommendation relating to the portfolio company investments that the Master
Company should purchase, retain or sell or any other investment advisory
services to each Company; (vi) assist each Company in (A) the preparation of the
financial and other records that each Company is required to maintain and (B)
the preparation, printing and dissemination of reports that each Company is
required to furnish to its shareholders, as well as the reports and other
materials filed with the Securities and Exchange Commission (the “SEC”), states
and other jurisdictions where any offering of each Company’s shares are
registered and there is a duty to file information with one or more
jurisdictions on an ongoing basis; 2



--------------------------------------------------------------------------------



 
[mfexhibit103003.jpg]
(vii) assist each Company in determining and publishing each Company’s net asset
value, oversee the preparation and filing of each Company’s tax returns, and
generally oversee and monitor the payment of each Company’s expenses and ensure
that fees and expenses are within any applicable limitations set forth in each
Company’s declaration of trust, as amended from time to time (“Declaration of
Trust”); (viii) to change the organization and offering reimbursement rate,
subject to the maximum organization and offering reimbursement rate as specified
in Organization and Offering Expense Reimbursement Agreement; and (ix) oversee
the performance of Sub-Administrator and other professional services rendered to
each Company by others. 2. Records. The Administrator (and each
Sub-Administrator, if applicable) shall maintain and keep all books, accounts
and other records of each Company that relate to activities performed by the
Administrator hereunder as required under the 1940 Act, federal laws, state
laws, or any regulatory organization that a Company or its shares are subject.
The Administrator agrees that all records that it maintains and preserves for a
Company shall at all times remain the property of such Company, shall be readily
accessible during normal business hours, and shall be promptly surrendered to
such Company upon the termination of this Agreement or otherwise on written
request by such Company. The Administrator further agrees that the records that
it maintains for a Company will be preserved in the manner and for the periods
prescribed by the 1940 Act, federal laws, state laws, or any regulatory
organization that a Company or its shares are subject, unless any such records
are earlier surrendered as provided above. The Administrator shall have the
right to retain copies of such records for an indefinite period, subject to
observance of its confidentiality obligations under this Agreement. The
Administrator shall maintain records of the locations where any books, accounts
and records of such Company are maintained by third parties providing services
directly or indirectly to such Company. 3. Confidentiality. The parties hereto
agree that each shall treat confidentially all information provided by each
party to the other regarding its business and operations. All confidential
information provided by a party hereto, including all “nonpublic personal
information,” as defined under the Gramm-Leach-Bliley Act of 1999 (Public law
106- 102, 113 Stat. 1138), shall be used by the other party hereto solely for
the purpose of rendering services pursuant to this Agreement and, except as may
be required in carrying out this Agreement, shall not be disclosed to any third
party, without the prior consent of such providing party, except that such
confidential information may be disclosed to an affiliate or agent of the
disclosing party to be used for the sole purpose of providing the services set
forth herein. The foregoing shall not be applicable to any information that is
publicly available when provided or thereafter becomes publicly available other
than through a breach of this Agreement, or that is required to be disclosed to
any regulatory authority, by judicial or administrative process or otherwise by
applicable law or regulation. 4. Allocation of Costs and Expenses. Each Company
shall bear all costs and expenses for the administration of its business and
shall reimburse the Administrator for any such costs and expenses that have been
incurred by the Administrator on behalf of such Company on the terms and
conditions set forth in Section 5. These costs and expenses shall include, but
not be limited to: 3



--------------------------------------------------------------------------------



 
[mfexhibit103004.jpg]
(a) office administration; (b) allocable portion of expenses and rent pertaining
to the Administrator’s duties performed hereunder; (c) allocable portion of
salaries, rent and expenses, including board meeting travel expenses, of
executive officers of the Administrator also serving in the capacity of chief
financial officer and chief compliance officer of each Company (subject to
approval by a majority of the Independent Trustees); (d) costs associated with
the monitoring and preparation of regulatory reporting, including registration
statement amendments, prospectus supplements, and tax reporting; (e) costs and
expenses related to preparation for, and conducting of, board of trustees and
annual shareholder meetings, secretarial services, oversight of corporate
calendar, shareholder and trustee communications and services; (f) costs and
expenses related to soliciting and oversight of risk management protocols,
including fidelity bonds, and trustees and officers insurance policies; (g)
costs and expenses related to coordination and oversight of service provider
activities and the direct cost of such contractual matters related thereto; and
(h) costs and expenses related to preparation of all financial statements and
the coordination and oversight of audits, regulatory inquiries, certifications
and sub-certifications. The Administrator shall use commercially reasonable
efforts to prepare, prior to each fiscal year end of a Company, an estimated
budget for anticipated costs and expenses related hereunder in such form and
substance as shall be requested by the Boards. Each Company acknowledges that
this estimated budget is for reporting purposes only and it shall remain
obligated to reimburse the Administrator, subject to the limitations below, for
any costs and expenses that may exceed the initial or any amended budget as
approved by the Boards (the “Approved Budget”). The Administrator shall obtain
subsequent approval from the Boards prior to incurring any material expense not
otherwise specified in the Approved Budget. For purposes of this section,
“material expense” shall mean any expense which individually or as a series of
related expenses, exceeds the greater of (i) $50,000 or (ii) 5% of the Approved
Budget. The Administrator acknowledges that it shall be responsible for ensuring
that (i) any reimbursement to the Master Company’s investment adviser and/or
sub-adviser, or any other person for deferred Organization and Offering
Expenses, if any, shall not exceed the eighteen percent (18%) limitation on
Front End Fees (as defined in each Company’s Declaration of Trust), regardless
of the source of payment, and (ii) the percentage of gross proceeds of any
offering committed to investment shall be at least eighty-two percent (82%). All
items of compensation to underwriters or dealers, including, but not limited to,
selling commissions, trailing commissions (i.e., distribution and shareholder
service fees), consulting fees, finders’ fees and all other items of
compensation of any kind or description paid by a Company, directly or
indirectly, shall be taken into consideration in computing the amount of
allowable Front End Fees. 5. No Fee; Reimbursement of Expenses; Limitations on
Reimbursement of Expenses. In full consideration for the provisions of the
services provided by the Administrator under this Agreement, the parties
acknowledge that there shall be no separate fee paid in connection with the
administrative services provided. Each Company shall reimburse the Administrator
promptly following the receipt of written invoices from the Administrator for
all expenses of such Company incurred by the Administrator and its Affiliates as
well as the actual cost of goods and services used for such Company and obtained
by the Administrator from entities not Affiliated with such Company; provided,
however, that such 4



--------------------------------------------------------------------------------



 
[mfexhibit103005.jpg]
costs are reasonably allocated to each Company on the basis of assets, revenues,
time records or other method conforming with generally accepted accounting
principles. Notwithstanding the foregoing, in no event shall a Company accrue or
otherwise be financially responsible for, and in no event shall the
Administrator be obligated to provide written invoices or any accounting or
record whatsoever to a Company in connection with, any expenses incurred
directly by the Administrator or its Affiliates (which for avoidance of doubt,
shall not include any expenses of third-party service providers incurred by the
Administrator or its Affiliates on a Company’s behalf) prior to the first common
shares subscription closing date of each Company. 6. Affiliate Defined. For
purposes of this Agreement, “Affiliate” or “Affiliated” or any derivation
thereof means with respect to any individual, corporation, partnership, trust,
joint venture, limited liability company or other entity or association
(“Person”): (a) any Person directly or indirectly owning, controlling, or
holding, with the power to vote, 10% or more of the outstanding voting
securities of such other Person; (b) any Person 10% or more of whose outstanding
voting securities are directly or indirectly owned, controlled or held, with the
power to vote, by such other Person; (c) any Person directly or indirectly
controlling, controlled by or under common control with such other Person; (d)
any executive officer, director, trustee or general partner of such other
Person; or (e) any legal entity for which such Person acts as an executive
officer, director, trustee or general partner. 7. Limitation of Liability of the
Administrator; Indemnification. (a) Indemnification. The Administrator and its
officers, directors, shareholders (and their shareholders or members, including
the owners of their shareholders or members), agents, employees, controlling
persons (as defined in the 1940 Act), and any other person or entity affiliated
with, or acting on behalf of, the Administrator in performing its obligations
under this Agreement, including any sub- administrator, each of whom shall be
deemed a third-party beneficiary hereof (each an “Indemnified Party” and
collectively, the “Indemnified Parties”) shall not be liable to a Company for
any action taken or omitted to be taken by the Administrator in connection with
the performance of any of its duties or obligations under this Agreement or
otherwise as administrator for each Company, and each Company shall indemnify,
defend and protect the Indemnified Parties and hold them harmless from and
against all losses, damages, liabilities, costs and expenses (including
reasonable attorneys’ fees and amounts reasonably paid in settlement) (“Losses”)
incurred by the Indemnified Parties in or by reason of any pending, threatened
or completed action, suit, investigation or other proceeding (including an
action or suit by or in the right of such Company or its security holders)
arising out of or otherwise based upon the performance of any of the Indemnified
Parties’ duties or obligations under this Agreement or otherwise as
administrator for such Company: (i) to the extent such Losses: (A) are not fully
reimbursed by insurance and (B) do not arise by reason of willful misfeasance,
bad faith or gross negligence in the performance of such Indemnified Parties’
performance of such duties or obligations, or the Indemnified Parties’ reckless
disregard of such duties and obligations; and (ii) otherwise to the fullest
extent such indemnification is permitted under the Declaration of Trust, the
1940 Act, the laws of the State of Delaware and other applicable law. (b)
Advancement of Funds. A Company shall be permitted to advance funds to the
Indemnified Parties for legal expenses and other costs incurred as a result of
any legal action for which indemnification is being sought, subject to the
limitations of the 1940 Act, and only if all of the following conditions are
met: (i) the proceeding relates to acts or omissions with respect to the
performance of duties or services on behalf of each Company, 5



--------------------------------------------------------------------------------



 
[mfexhibit103006.jpg]
(ii) the Indemnitee provides such Company with written affirmation of the
Indemnitee’s good faith belief that the Indemnitee has met the standard of
conduct necessary for indemnification by such Company as authorized by such
Company’s Declarations of Trust, (iii) the legal proceeding was initiated by a
third party who is not a shareholder or, if by a shareholder of such Company
acting in his or her capacity as such, a court of competent jurisdiction
approves such advancement, and (iv) the Indemnitee provides such Company with a
written agreement to repay the amount paid or reimbursed by such Company,
together with the applicable legal rate of interest thereon, if it is ultimately
determined pursuant to a final, non-appealable decision of a court of competent
jurisdiction that the Indemnitee is not entitled to indemnification.
Notwithstanding any of the foregoing to the contrary, the provisions of this
Section 7 shall not be construed so as to provide for the indemnification of any
Indemnified Party for any liability (including liability under federal
securities laws which, under certain circumstances, impose liability even on
persons that act in good faith), to the extent (but only to the extent) that
such indemnification would be in violation of applicable law, but shall be
construed so as to effectuate the provisions of this Section 7 to the fullest
extent permitted by law. 8. Activities of the Administrator. The services
provided by the Administrator to the Companies are not exclusive, and the
Administrator may engage in any other business or render similar or different
services to others, including, without limitation, the direct or indirect
sponsorship or management of other investment based accounts or commingled pools
of capital, however structured, whether having investment objectives similar to
or different from those of the Companies, so long as its services to the
Companies hereunder are not impaired thereby and nothing in this Agreement shall
limit or restrict the right of any officer, director, shareholder (and their
shareholders or members, including the owners of their shareholders or members),
officer or employee of the Administrator to engage in any other business or to
devote his or her time and attention in part to any other business, whether of a
similar or dissimilar nature, or to receive any fees or compensation in
connection therewith (including fees for serving as a director of, or providing
consulting services to, one or more of the Master Company’s portfolio companies,
subject to applicable law). The Administrator assumes no responsibility under
this Agreement other than to render the services set forth herein. 9. Duration
and Termination of this Agreement (a) Term and Effectiveness. This Agreement
shall become effective with respect to the Companies as of the date hereof. This
Agreement shall remain in effect for two years, and thereafter shall continue
automatically for successive one-year periods, provided that such continuance is
specifically approved at least annually by: (i) the vote of the Boards and (ii)
the vote of a majority of each Company’s trustees who are not parties to this
Agreement or “interested persons” (as such term is defined in Section 2(a)(19)
of the 1940 Act, or any successor provision thereto) (the “Independent
Trustees”) of any such party, in accordance with the requirements of the 1940
Act. (b) Termination. With respect to each Company, this Agreement may be
terminated at any time, without the payment of any penalty: (i) by such Company
upon 60 days’ written notice to the Administrator upon the vote of each
Company’s Independent Trustees; or (ii) by the Administrator upon not less than
120 days’ written notice to such Company. This Agreement and the rights and
duties of a party hereunder may not be assigned, including by operation of law,
by a party without the prior consent of the other party and this 6



--------------------------------------------------------------------------------



 
[mfexhibit103007.jpg]
Agreement automatically shall terminate in such event. The provisions of Section
7 of this Agreement shall remain in full force and effect, and the Administrator
shall remain entitled to the benefits thereof, notwithstanding any termination
of this Agreement. After the termination of this Agreement as to a Company, the
Administrator shall be entitled to receive from such Company within 30 days
after the effective date of such termination all unpaid reimbursements due and
payable to the Administrator prior to termination of this Agreement. 10.
Amendments of this Agreement. This Agreement may be amended pursuant to a
written instrument by mutual consent of the parties. This Agreement
automatically shall terminate as to a Company upon the dissolution of such
Company. 11. Severability. If any provision of this Agreement shall be declared
illegal, invalid or unenforceable in any jurisdiction, then such provision shall
be deemed to be severable from this Agreement (to the extent permitted by law)
and in any event such illegality, invalidity or unenforceability shall not
affect the remainder hereof. 12. Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original copy and all of
which together shall constitute one and the same instrument binding on all
parties hereto, notwithstanding that all parties shall not have signed the same
counterpart. 13. Governing Law. This Agreement shall be construed in accordance
with laws of the State of New York and the applicable provisions of the 1940
Act, if any. To the extent that the applicable laws of the State of New York or
any of the provisions herein conflict with the applicable provisions of the 1940
Act, if any, the latter shall control. 14. Entire Agreement. This Agreement
contains the entire agreement of the parties and supersedes all prior
agreements, understandings and arrangements with respect to the subject matter
hereof. 15. Survival. The provisions of Sections 3, 7, 13 and 15 will survive
termination of this Agreement. 16. Notices. Any notice under this Agreement
shall be given in writing, addressed and delivered or mailed to the other party
at the address listed below or at such other address for a party as shall be
specified in a notice given in accordance with this Section 16. IN WITNESS
WHEREOF, the parties hereto have executed and delivered this Agreement as of the
date first above written. 7



--------------------------------------------------------------------------------



 
[mfexhibit103008.jpg]




--------------------------------------------------------------------------------



 
[mfexhibit103009.jpg]
APPENDIX A – SCHEDULE OF FEEDER COMPANIES Feeder Fund Name Effective Date Carey
Credit Income Fund – I May 24, 2015 Carey Credit Income Fund 2016 T May 24, 2015
Carey Credit Income Fund 2017 T October 3, 2016 9



--------------------------------------------------------------------------------



 